Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ application 16/651,353 filed on 3/27/2020.  
 	Claims 1-5, and 7-13 are pending for consideration.

3.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent Application Publication 2011/0145528, hereinafter Watanabe), and in view of Cholleti et al. (US Patent Application Publication 2007/0288718, hereinafter Cholleti).
	As to claim 1, Watanabe teaches A method, performed by a reallocation component, for managing a reallocation of information from a source memory sled to a target memory sled [both “migration” and “restoration” involve reallocation of information/data from a source to a destination/target -- The hierarchy control (this is hereinafter sometimes referred to as the "data migration control") in the computer system 1 is now explained. In the storage apparatus 200, data of a physical page old physical page" as appropriate) 31 in the pool 30 that is associated with a certain device hierarchy 60 can be migrated to a physical page (hereinafter referred to as the "new physical page" as appropriate) 31 in the pool 30 that is associated with a separate device hierarchy 60. Pursuant to this data migration, the association of the virtual page 21 and the physical page 31 is also changed. The old physical page 31 is released pursuant to the data migration, and will enter a status of being allocatable to another virtual page 21 … (¶ 0099-0102); The restoration of the virtual volume 20 storing the VVOL replication-related information 90 to the tape 303 is now explained. With respect to the restoration of the virtual volume 20 based on the VVOL replication-related information 90, the virtual volume 20 can be restored to the backup-source storage apparatus 200, or the backed up tape 303 can be retrieved from the tape library device 300 and inserted into a tape library device 300 that is connected to a storage apparatus 200 that is different from the backup-source storage apparatus 200 so as to restore the virtual volume 20 to the storage apparatus 200 that is different from the backup-source storage apparatus 200 (¶ 0110-0118)], wherein the information is used by an application executing in a compute sled [computer as shown in figures 1-2, and applications as shown in figures 17-23], wherein the information comprises a respective content allocated on a respective source page of the source memory sled [In order to achieve the foregoing object, the present invention provides a storage apparatus for providing a virtual volume to a host, allocating a storage area to the virtual volume in prescribed physical page units according to a data write request from the host for writing data into the virtual volume, and writing write-target data into the allocated physical page … (¶ 0014-0015); Upon the restoration-source virtual volume 20 and the policy of the restoration-destination virtual volume 20 coincide is determined … (¶ 0116)], wherein the source memory sled comprises a source table indicating a respective source status for each said respective source page [status (used or unused), figure 10, 1404; status (allocated or unallocated, figure 11, 1503; The status column 1404 stores the status of use of the corresponding physical page. As the status of use, the value of "in use" or "unused" is taken. The term "in use" shows that the physical page 31 is associated with a certain virtual page 21 (that is, it is being used), and the term "unused" shows that the physical page 31 is not associated with any virtual page 21 (that is, it is not being used) … The status column 1503 stores the allocation status of the corresponding virtual page 21 to the physical page 31. As this status, the value of "allocated" or "unallocated" is taken. The term " allocated" shows that a physical page 31 is allocated to that virtual page 21, and the term " unallocated" shows that a physical page 31 is not allocated to that virtual page 21 (¶ 0137-0141)], wherein the respective source status indicates that said respective source page is at least one of initialized and uninitialized, wherein the target memory sled  comprises a target table indicating a respective target status for each respective target page of target pages of the target memory sled [status (used or unused), figure 10, 1404; status (allocated or unallocated, figure 11, 1503; The status column 1404 stores the status of use of the corresponding physical page. As the status of use, the value of "in use" or "unused" is taken. The term "in use" shows that the physical page 31 is associated with a certain virtual page 21 (that is, it is being used), and the term "unused" shows that the physical page 31 is not associated with wherein the information is to be reallocated to said target pages of the target memory sled [both “migration” and “restoration” involve reallocation of information/data from a source to a destination/target -- The hierarchy control (this is hereinafter sometimes referred to as the "data migration control") in the computer system 1 is now explained. In the storage apparatus 200, data of a physical page (hereinafter referred to as the "old physical page" as appropriate) 31 in the pool 30 that is associated with a certain device hierarchy 60 can be migrated to a physical page (hereinafter referred to as the "new physical page" as appropriate) 31 in the pool 30 that is associated with a separate device hierarchy 60. Pursuant to this data migration, the association of the virtual page 21 and the physical page 31 is also changed. The old physical page 31 is released pursuant to the data migration, and will enter a status of being allocatable to another virtual page 21 … (¶ 0099-0102); The restoration of the virtual volume 20 storing the VVOL replication-related information 90 to the tape 303 is now explained. With respect to the restoration of the virtual volume 20 based on the VVOL replication-related information 90, the virtual volume 20 can be restored to the backup-source storage apparatus 200, or the backed up tape 303 can be retrieved from the tape library device 300 and inserted into a tape library device 300 that is connected to a storage apparatus 200 that is different from the backup-source storage apparatus 200 so as to wherein the method comprises: 
for said each respective source page whose status indicates that said respective source page is initialized, initiating reallocation of the respective content allocated on said each respective source page of the source memory sled to a respective target page of the target memory sled [A storage apparatus for providing a virtual volume to a host, allocating a storage area to the virtual volume in prescribed physical page units according to a data write request from the host for writing data into the virtual volume, and writing write-target data into the allocated physical page … and migrating data stored in a pre-change physical page to a post-change physical page … a restoration processing unit for allocating a physical page of the same device hierarchy as the device hierarchy of the physical page that was allocated before the backup to each of the restoration-target virtual pages of the virtual volume, respectively, and writing corresponding data, which was read from the storage medium, into each of the allocated physical pages … (claim 1)]; and 
for said each respective source page whose status indicates that said respective source page is uninitialized [status (used or unused), figure 10, 1404; status (allocated or unallocated, figure 11, 1503; where “uninitialized” corresponds to “unused” or “unallocated”], setting the respective target status for the respective target page to indicate uninitialized, while refraining from reallocating the respective content allocated on said each respective source page whose status indicates that said respective source page is uninitialized [this limitation is taught by Cholleti -- relocating the contents of user pages. Before the contents of a source page are moved to a target page, for each entry of a plurality of entries that correspond to the source page, it is determined whether a mapping indicated in that entry is a mapping into kernel virtual memory address space or user virtual memory address space … (abstract); The metadata may additionally comprise a "buffer control" structure for the physical page. The buffer control structure may indicate, for example, which of the physical page's HME clusters are currently allocated to processes' virtual memory address spaces … (¶ 0051); In one embodiment of the invention, the statically allocated PAHMEs are used to temporarily store callback mechanisms for HME clusters that need to be initialized while the computing system boots up. As is discussed above, before the first physical page of PAHMEs can be dynamically allocated and initialized, an HME cluster needs to be dynamically allocated and initialized to store the mapping between a virtual page and the first physical page of PAHMEs, but before the HME cluster can be dynamically allocated and initialized, a callback mechanism for the HME cluster needs to be stored in a PAHME … (¶ 0148-0152); The method of claim 1, further comprising: in response to a determination that contents of a first page should be moved to a second page, performing, for each particular buffer in the first page, steps comprising: determining whether the particular buffer is included in page tables that only contain pages that are currently allocated and not available for allocation; if the particular buffer is included in the page tables, then moving the contents of the particular buffer to a buffer in the if the particular buffer is not included in the page tables, then refraining from moving the contents of the particular buffer (claim 8)].
	Regarding claim 1, Watanabe does not expressively teach setting the respective target status for the respective target page to indicate uninitialized, while refraining from reallocating the respective content allocated on said each respective source page whose status indicates that said respective source page is uninitialized.
	However, Watanabe does teach that each page of the source memory and destination/target page is marked either “used/allocated” or “unused/unallocated,” and the default setting is “unused/unallocated” before being used or allocated.
	Further, Cholleti specifically teaches refraining from reallocating the respective content allocated on said each respective source page whose status indicates that said respective source page is uninitialized [According to one embodiment of the invention, a technique is provided for relocating the contents of kernel pages in a manner similar to techniques used for relocating the contents of user pages. Before the contents of a source page are moved to a target page, for each entry of a plurality of entries that correspond to the source page, it is determined whether a mapping indicated in that entry is a mapping into kernel virtual memory address space or user virtual memory address space … (abstract); The metadata may additionally comprise a "buffer control" structure for the physical page. The buffer control structure may indicate, for example, which of the physical page's HME clusters are currently allocated to processes' virtual memory address spaces … (¶ 0051); In one embodiment of the invention, the statically allocated PAHMEs are used to temporarily store callback mechanisms for HME clusters that need to be initialized while the computing system boots up. As is discussed above, the first physical page of PAHMEs can be dynamically allocated and initialized, an HME cluster needs to be dynamically allocated and initialized to store the mapping between a virtual page and the first physical page of PAHMEs, but before the HME cluster can be dynamically allocated and initialized, a callback mechanism for the HME cluster needs to be stored in a PAHME … (¶ 0148-0152); The method of claim 1, further comprising: in response to a determination that contents of a first page should be moved to a second page, performing, for each particular buffer in the first page, steps comprising: determining whether the particular buffer is included in page tables that only contain pages that are currently allocated and not available for allocation; if the particular buffer is included in the page tables, then moving the contents of the particular buffer to a buffer in the second page; and if the particular buffer is not included in the page tables, then refraining from moving the contents of the particular buffer (claim 8)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to refrain from reallocating the respective content allocated on said each respective source page whose status indicates that said respective source page is uninitialized, as demonstrated by Cholleti, and to incorporate it into the existing scheme disclosed by Watanabe, so that only the contents of those pages that have been allocated are reallocated.
	As to claim 2, Watanabe in view of Cholleti teaches The method according to claim 1, wherein the method further comprises obtaining an indication to commence migration of the information [Watanabe -- … and writes corresponding data, which was read from the storage medium, into each of the allocated physical a restoration command of the virtual volume and based on the management information of the virtual volume stored in the storage medium (abstract); … In light of the increase in the amount of data and the complication in the configuration of the storage system, PTL 1 discloses technology of arranging, in order to improve the utilization efficiency of the storage system, data to be used by various application programs such as email management software and database management software at an appropriate location according to the value of such data, defining a plurality of different device hierarchies in the storage apparatus, and rearranging the data in the storage apparatus among the device hierarchies (this is hereinafter referred to as "data migration" or "hierarchy control") (¶ 0003); … and migrating data stored in a pre-change physical page to a post-change physical page, a backup processing unit for storing, in a backup-destination storage medium, data stored in the respective physical pages allocated with the virtual volume and management information of the virtual volume including information concerning the device hierarchy to which the respective physical pages belong according to a backup command of the virtual volume, and a restoration processing unit for allocating a physical page of the same device hierarchy as the device hierarchy of the physical page that was allocated before the backup to each of the restoration-target virtual pages of the virtual volume, respectively, and writing corresponding data, which was read from the storage medium, into each of the allocated physical pages according to a restoration command of the virtual volume and based on the management information of the virtual volume stored in the storage medium (¶ 0014); Meanwhile, FIG. 22 shows the processing contents of the restoration processing to be executed by the restoration processing program 2600 (FIG. 3). The a restoration start command designating the tape group (this is hereinafter referred to as the "restoration-source tape group") 50 of the restoration source … (¶ 0240)].
	As to claim 3, Watanabe in view of Cholleti teaches The method according to claim 1, wherein the method further comprises, during the initiated reallocation:
receiving a reallocating request for reallocation of the respective content of a
source page yet to be allocated to a target page, wherein status of the source page is initialized and status of the target page is unknown; reallocating the respective content allocated on each respective source page of the source memory sled to a respective target page of the target memory sled, wherein status of the respective source page of the source memory sled is initialized; and
setting the respective target status for the respective target page to indicate initialized [Watanabe -- status (used or unused), figure 10, 1404; status (allocated or unallocated, figure 11, 1503; where “uninitialized” corresponds to “unused” or “unallocated”; The hierarchy control (this is hereinafter sometimes referred to as the "data migration control") in the computer system 1 is now explained. In the storage apparatus 200, data of a physical page (hereinafter referred to as the "old physical page" as appropriate) 31 in the pool 30 that is associated with a certain device hierarchy 60 can be migrated to a physical page (hereinafter referred to as the "new physical page" as appropriate) 31 in the pool 30 that is associated with a separate device hierarchy 60. Pursuant to this data migration, the association of the virtual page 21 and the physical page 31 is also changed. The old physical page 31 is released pursuant to relocating the contents of user pages. Before the contents of a source page are moved to a target page, for each entry of a plurality of entries that correspond to the source page, it is determined whether a mapping indicated in that entry is a mapping into kernel virtual memory address space or user virtual memory address space … (abstract); The metadata may additionally comprise a "buffer control" structure for the physical page. The buffer control structure may indicate, for example, which of the physical page's HME clusters are currently allocated to processes' virtual memory address spaces … (¶ 0051); In one embodiment of the invention, the statically allocated PAHMEs are used to temporarily store callback mechanisms for HME clusters that need to be initialized while the computing system boots up. As is discussed above, before the first physical page of PAHMEs can be dynamically allocated and initialized, an HME cluster needs to be dynamically allocated and initialized to store the mapping between a virtual page and the first physical page of PAHMEs, but before the HME cluster can be dynamically allocated and initialized, a callback mechanism for the HME cluster needs to be stored in a PAHME … (¶ 0148-0152)].
	As to claim 4, Watanabe in view of Cholleti teaches The method according to any one of the preceding claims claim 1, wherein the method further comprises initially setting status of all target pages of the target memory sled to unknown [Watanabe -- status (used or unused), figure 10, 1404; status (allocated or unallocated, figure 11, 1503; where “unknown” corresponds to “unused” or “unallocated”].

	As to claim 7, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 8, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
	As to claim 9, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 10, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 11, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
	As to claim 12, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.

	
					Conclusion
5.	Claims 1-5, and 7-13 are rejected as explained above. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
May 22, 2021